Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022, has been entered.
Claims 1-18 and 20-21 are pending.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 depends from “claim 15” where this should be “claim 11” to be consistent with prior claim sets.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a plurality of seal members” and then refers to “the seal members”.  The Examiner assumes that the two are intended to refer to the same seal members, but the omission of the plurality in the second instance creates ambiguity.  Appropriate correction is required.
Claim 11 states “the base engages the top surface of the port and has at least two extensions that extend distally from the base on either side of the securement region”.  This language presents multiple issues.  The first is that the word “engages” is active and connotes a method step.  As written, the device does not include the top surface of the port, but the word “engages” necessitates the structure of the port.  The Examiner is treating this limitation as functional to be consistent with the disclosure.  The recommendation is to amend the claim to read something like “wherein the base is configured to engage a top surface of the port”.
The second issue was tangentially addressed above.  The port is not claimed as having a top surface so the inclusion of “the top surface” is improper.  Also, the word “top” is relative to the direction the device is oriented.  In one orientation, the top surface may be one surface and in another somewhere different.  Orientation is always difficult to claim without introducing a lot of verbiage.  The port would need to have a longitudinal axis with a lateral surface and a surface perpendicular to the longitudinal axis.  As currently written, the difference between the top and side surface is one of relative orientation such that the two words fail to limit the claim other than to say that they are different surfaces.  This does not appear to be Applicant’s intent.  The Examiner is treating the limitation of the top and side surfaces as a lateral surface and a perpendicular surface relative to the longitudinal axis of the port.
Finally, the securement region is not claimed as including two sides such that “on either side of the securement region” is indefinite.  Because the sides are not claimed, the scope of what constitutes “either side” cannot be determined.  The Examiner assumes that the extensions extend distally from the base along opposing sides of the securement region.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13, 15-18 and 20 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Yamane (US 2013/0304116).
Regarding Claim 11, Yamane discloses:
A device configured to attach to a port of an endoscope, the device comprising:
a biopsy cap (132); and
a base (131 including fixed valve 133, which is fixed to 131 forming an integral component) defining an aperture therethrough in fluid communication with a port of an endoscope (the base includes an opening at the proximal end aligned with the seal aperture for tool insert as seen in Figs. 11-12), and having a securement region (the distal portion of 133 shown in Fig. 11 as engaging port 20) configured to engage the port;
wherein:
the base engages the top surface of the port (distal portion of 133 engage the top of the port 20 as seen in Fig. 11 and described in Paragraph 0067) and has at least two extensions (161) that extend distally from the base on either side of the securement region to engage a side surface of the port (there are two opposing portions 161; engagement is seen in Fig. 11 for example with 161 engaging 97a on the side of port 20); and
a recess is disposed about the base configured to engage the biopsy cap (162 is a flange with a recessed portion for receiving 142 of the cap 132, see Fig. 11 for example showing 142 engaging with the recessed portion of base 131).

Regarding Claim 12, Yamane further discloses wherein the recess is an external annular recess (Fig. 9 shows that 162 forms the recessed portion and extends around 131 at the proximal end in an annular manner).

Regarding Claim 13, Yamane further discloses wherein a proximal end of the base has a slope towards the aperture, the slope having a first angle that transitions to a second angle, wherein the second angle is between the first angle and the aperture, and wherein the second angle is larger than the first angle (162b has a slope that increases to 90⁰ at the opening).

Regarding Claim 15, Yamane further discloses wherein the at least two extensions extend distally out of the base to engage the port of the endoscope (engagement is seen in Fig. 11 for example with 161 engaging 97a of port 20).

Regarding Claim 16, Yamane further discloses a ridge (161a) about the aperture configured to compressively seal against the port (see Paragraph 0069 discussing the engagement of surface 161a with the port 20 via 97a by means of a pressing portion 188; the ridge 161a is pressed into 97a).

Regarding Claim 17, Yamane discloses:
A seal system, comprising:
an endoscope (shown in Fig. 1 as 10) having a working channel (16) and a port (20) at a proximal end of the working channel (shown in Fig. 1);
a base (131 including fixed valve 133, which is fixed to 131 forming an integral component) having a base aperture therethrough (base 131 has an opening extending from the proximal to the distal end, see Fig. 12, for example, showing the tool inserted into and through the base), and a securement region configured to engage the port (the distal portion of 133 shown in Fig. 11 as engaging port 20); and
a biopsy cap (132) having a first end (proximal end of the cap) with a cap aperture therethrough (cap 132 has a central opening as seen in Fig. 11, for example), in fluid communication with the base aperture and the port (as seen in Figs. 11-12, the securing member engages with the base such that the cap, base, and port are aligned to allow for tool insertion), a second end (distal end of the cap), and an inner chamber defined therein between the first end and the second end (the open area between the distalmost and proximalmost portions as seen in Fig. 11, for example) and in which the base is disposed (131 is within the chamber portion of 132 as secured by 142 as seen in Fig. 11); 
wherein the base is engaged with the second end of the biopsy cap (see Fig. 11 showing the base including 131 engage with 142 of cap 132 at the second end of the cap) and at least two extensions (161) extend distally from the base and beyond the securement region and the second end of the biopsy cap to engage the port (engagement is seen in Fig. 11 for example with 161 engaging 97a of port 20 extending distally beyond both 133 and the second end of cap 132).

Regarding Claim 18, Yamane further discloses a medical instrument (14) extending through the cap aperture, the base aperture, and the port (see Fig. 12 showing the entry of the tool into the cap aperture and the base aperture; the port 20 is next so that the tool may extend through the scope 10 and out the treatment tool outlet 15 at the distal end).

Regarding Claim 20, Yamane further discloses a seal member (140) disposed within an inner chamber of the biopsy cap (internal portion of cap 132), the seal member having a seal aperture (141) in fluid communication with the cap aperture (the seal is aligned with the proximal opening to allow for tool insertion, see Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane (US 2013/0304116) in view of Kaye (US 2012/0004507).
Regarding Claim 1, Yamane discloses:
A seal assembly, comprising:
a biopsy cap (132) having a first end and a second end (proximal and distal end of the cap 132), an inner chamber defined therein between the first end and the second end (the open area between the distalmost and proximalmost portions as seen in Fig. 11, for example), and, a cap aperture at the first end in fluid communication with the inner chamber (opening at the proximal end as seen in Fig. 11, which is aligned with and leads into the chamber);
a seal member (141) disposed within the inner chamber, the seal member having a seal aperture (140) in fluid communication with the cap aperture (the seal is aligned with the proximal opening to allow for tool insertion, see Fig. 12); and
a base (131) disposed within the inner chamber (131 is within the chamber portion of 132 as secured by 142 as seen in Fig. 11), the base having a base aperture therethrough in fluid communication with the seal apertures (the base includes an opening at the proximal end aligned with the seal aperture for tool insert as seen in Figs. 11-12); 
wherein: 
the seal member is disposed between the base and the first end of the biopsy cap (seal member 141 is located between the base, which extends as far in the distal direction as the tips of 161 and the first end of the biopsy cap, which includes the proximalmost surface of the cap 132); and 
the biopsy cap and the base are configured to be frictionally secured together (see Figs. 10-12 showing the cap including 142 contacting and engaging with 162 of 131 to secure the cap to the base).
Yamane does not explicitly disclose a plurality of seal members (only one is disclosed).  
Kaye teaches using multiple seals in a chamber for improving the seal while allowing for instruments of different sizes (see Fig. 15 showing the seals with aligned apertures).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamane’s device to include Kaye’s plurality of seals.  Such a modification improves the device’s ability to form a seal and allows for instruments of different sizes to be used.

Regarding Claim 2, Yamane as modified further discloses wherein the base further comprises a recess configured to engage the biopsy cap frictionally (Yamane – 162 is a flange with a recessed portion for receiving 142, see Fig. 11 for example showing 142 engaging with the recessed portion of base 131; the engagement means the surfaces touch and produce friction).

Regarding Claim 3, Yamane as modified further discloses wherein the recess is an external annular recess (Yamane – Fig. 9 shows that 162 forms the recessed portion and extends around 131 at the proximal end in an annular manner).

Regarding Claim 4, Yamane as modified further discloses wherein a proximal end of the base has a slope towards the base aperture, the slope having a first angle that transitions to a second angle, wherein the second angle is between the first angle and the aperture, and wherein the second angle is larger than the first angle (Yamane – 162b has a slope that increases to 90⁰ at the opening).

Regarding Claim 6, Yamane as modified further discloses wherein the base further comprises at least two extensions (Yamane – 161) that extend distally from the base and are configured to engage a port of an endoscope (engagement is seen in Fig. 11 for example with 161 engaging 97a of port 20).

Regarding Claim 7, Yamane as modified further discloses wherein each of the apertures of the plurality of seal members are axially aligned with each other, the base aperture, and the cap aperture (when combined, the seals in Kaye and the apertures of Yamane and Kaye are aligned to allow for entry of an instruments through the seal assembly; see, for example, the tool insertion in Yamane Fig. 12).

Regarding Claim 21, Yamane as modified further discloses wherein the at least two extensions extend distally out of the base to engage the port (see Fig. 11 showing the extensions 161 extending out of base 131 to engage port 20).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane (US 2013/0304116) and Kaye (US 2012/0004507), as applied to claim 1 above, and further in view of Hasson et al. (US 5,743,884).
Yamane and Kaye disclose the invention substantially as claimed as stated above.
Regarding Claims 8-10, they do not explicitly disclose wherein at least one of the plurality of seal members comprises a plurality of surfaces extending radially about the seal aperture in a helical pattern; wherein at least one of the plurality of seal members comprises a plurality of projections extending radially inward towards the seal aperture, wherein the plurality of projections are angularly offset layers; and wherein the plurality of projections define the seal aperture at the center of the seal member such that the seal aperture extends axially through the seal member. Hasson teaches different seal configurations where one is a helical pattern (see Fig. 14) and another includes offset layers (see Fig. 17). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamane and Kaye’s device to include Hasson’s seal configurations. Such a modification simply substitutes one known seal configuration for another to yield predictable results. These known configurations help reinforce the various layers by providing support for adjacent layers.

Allowable Subject Matter
Claims 5 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The substantive reasons for allowance were set forth in the Office Action dated July 13, 2022.

Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive.  Applicant’s arguments are directed to the fact that Yamane fails to disclose the invention as currently claimed.  Applicant argues that Yamane fails to disclose the claimed elements added by amendment.  While these limitations were not previously addressed, the discussion does not particularly point out how it is that Yamane fails to meet the limitations.  The Examiner notes that the rejection above addresses the claim amendments with Yamane still reading thereon. In particular, Yamane’s base includes fixed valve133 that is configured to be fixed to and is prevented from uncoupling from the frame 131 to form an integral component of the seal assembly.
The application is not in condition for allowance at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795